| SEE TADS DIELS SIP Che PO PEC py

1 FOR. THE SOUTHERN DISTRACT OF 700A i E; VED
1 CENTRAL DIWIS/OrF | & Ly 2 299
| , Wasa Our

. hex LoSEE ,

|| Aad? Ao, 4al- cy 0007 02

\| : 7

7

IV Motion FeR,

| | , RECONSIDERA T/A
wee SEPT. OF CORRECTIO“S chal, ; OF LA/T/AL

| Stace ts, REVEL) ORDER

| AND TO INFORM

| THE COuRT OF THE

ThHKORMAT OM REQUESTED.

|| C pee Hea She: Piel et Jank losee, flo Sey
coed asits Hus Curette recous) ber Ye $oleossIng
es : jo
__lly4sues ia She Court's Larhel Review Ov-de- a
| also Supphes We Covert 129A. Sho jad ee Mads
requested at pg. 15 ak WS Ordec-.

| ), Plath Ebel Ci tO pepasi cies eee
| Bein! a allowiag dhe issue ot. pict Pe
| ea ceeik - AA fis Ss of Unts. C7 Orter,
| Ate Court oeuleee Went “ Losee hes a
1 MOC A a postdey rival on renecty by fillag a
| clalne In Stile cout under Towra! statitary Je —

HW elaadacs ~ roceduce_:
Case 4:21-cv-00092-RGE-HCA Document 8 Filed 08/02/21 Page 2 of 4

a

 

  

: remedy. POA rs

Dish asi Yale cuits, recans) cle Us alestal

 

 

of appolatnucut EO heer Yoo fella it eae ee

 

He Minune Sie Araltetecy Je enw a potas et

 

Ss il

; LL Lssticted Aso oaceee Sttus : aad decuuse PVs oe

 

lowe briny Cimehucltag Yar las’ bene) ae

 

| We re ako Ver

pe ah. wig

 

 

a nldthon plassll shaolin Sp date sgl
b CCLUSC_ ar Selous restti Ban and bmblhes

 

ie RO aS

 

 

og ee
anes lll Be oct’ ; pleisdasks. YAis Creel KH agseled ing ae

| Ard finally, te itlernstiar on providing Few
Crt oN. Sate okcee tS ea

 

= || Gupta meg de. served Is as Lec 2g

 

 

 
Case 4:21-cv-00092-RGE-HCA Documen Filed 08/02/21 Page 3 of 4
i |

—

Atel Gugdo Cloundee- 8 presi iclent)
H lant Technologies Group lene)
1 leo) Ubu, Shag Sh 226
Loest Wes Moines, =e SOACE

He 2 2 See
i ark Dasee OO
Lhlo LU. tsb SH
Alronosi. ,THA SOLOS

CORP Ur gg EOD Pe a
xOY
YOO n.tAGASF 28 JUL 2021 PM2 L
An rnr©ese +A

5SOD0S"

Jack Losee Case 4:21-cv-00092-RGE-HCA Document 8 -Filed,08/02/21,. Rage.4,af 4 .

 

Clerk U.S. Dishict Gurt
P.0. Box G3YY
Molnes LA
~ wok 5, ct
C-G3YY we

  

 

_ BOSE-Sa4444 aed ea EpedadesdPhglifog fl fede PA] ggbelfAff eg] LP Peed fag]
